Citation Nr: 0633851	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  94-43 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
impairment of the right tibia with traumatic arthritis of the 
right knee.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and a neighbor


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had recognized active service from May 1945 to 
June 1946.

In a July 1994 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines 
denied entitlement to a rating in excess of 10 percent for 
impairment of the right tibia with arthritis of the right 
knee.  The veteran appealed this rating decision to the Board 
of Veterans' Appeals (Board).

In April 1996, the Board denied the veteran's claim.  He 
appealed the Board's April 1996 decision to the United States 
Court of Appeals for Veterans Claims (Court), and in October 
1997, the Court issued a Memorandum Decision vacating and 
remanding the matter to the Board.  The Board in turn 
remanded the case to the RO in May 1998.

In December 1999, the Board again denied the claim, and the 
veteran appealed to the Court.  In an April 2001 Order, the 
Court again vacated and remanded the matter to the Board.  In 
a February 2002 decision, the Board denied the veteran's 
claim, and he appealed once again.  The Court dismissed the 
veteran's appeal in July 2002, but reinstated the appeal in 
September 2002.  Thereafter, and pursuant to a Motion for 
Remand and to Stay Further Proceedings filed by the Secretary 
of VA, the Court in June 2003 vacated the February 2002 Board 
decision and remanded the case to the Board.

In a November 2002 rating decision, the RO denied entitlement 
to a TDIU.  The veteran appealed this rating decision to the 
Board.  In October 2003, the Board remanded both issues to 
the RO.

The Board remanded this case in September 2005 because the 
veteran had requested a hearing before the Board.

In July 2006, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

FINDINGS OF FACT

1.  The veteran's impairment of the right tibia with 
traumatic arthritis of the right knee is not productive of 
locking, limitation of extension, or limitation of flexion to 
less than 45 degrees.

2.  The veteran is service connected for post-operative 
residuals of a gunshot wound of the right leg and tibia, 
evaluated as 30 percent disabling, impairment of the right 
tibia with traumatic arthritis of the right knee, evaluated 
as 10 percent disabling, varus deformity of the right knee 
with instability, evaluated as 10 percent disabling, and 
residual gunshot wound scars of the right leg, evaluated as 
10 percent disabling.  The combined rating for the four 
disabilities is 50 percent.  

3.  The service-connected disabilities are rated 50 percent 
disabling, in combination; and they are not sufficient by 
themselves to preclude the veteran from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his education and industrial background.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
impairment of the right tibia with traumatic arthritis of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2006).  

2.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating and 
for a TDIU, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claims.  The claims were last readjudicated 
in the May 2006 supplemental statement of the case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports, along with testimony and lay 
statements provided by the veteran, his son, and a neighbor.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating and a TDIU, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this appeal on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Service connection is currently in effect for postoperative 
residuals of a right leg and tibia gunshot wound, evaluated 
as 30 percent disabling; an impairment of the right tibia 
with traumatic arthritis of the right knee, evaluated as 10 
percent disabling; a varus deformity of the right knee with 
instability currently evaluated as 10 percent disabling; and 
scars of the right leg, residuals of a gunshot wound, 
currently evaluated as 10 percent disabling.  The veteran has 
established a combined service-connected rating of 50 
percent.  

The Board notes that the May 1998 remand referred to the 
issue of entitlement to a separate rating under Diagnostic 
Code 5257.  That question, however, was resolved in favor of 
the veteran in a June 1999 rating decision, and no appeal has 
been presented as to the rating assigned following the grant 
of a separate service-connected rating for instability under 
Diagnostic Code 5257.  

Service medical records reveal that the veteran sustained a 
gunshot wound to the right lower leg in June 1945.  The point 
of entry was at the lateral aspect of the upper third, and 
the point of exit was at the anterior aspect of the middle 
third, causing a compound comminuted fracture of the right 
tibia.  He underwent open reduction of the fractured tibia 
with a sliding bone graft.

In an October 1959 decision, the Board determined that an 
additional 10 percent was warranted for impairment of the 
right tibia, with bone shortening and limitation of joint 
motion, under Diagnostic Code 5262.  That rating has been in 
effect since.

More recently, a December 1993 report of an X-ray of the 
right leg, submitted by F.B. Gaddi, Jr., M.D., revealed an 
endosteal and periosteal callus formation in the fracture 
fragments of the middle third area of the tibia.  Fracture 
lines were not in evidence and no abnormal soft tissue 
swelling was noted. Radiopaque metallic foreign bodies were 
scattered in the middle third of the leg.

A January 1994 report, submitted by Antonio R. Cura, M.D., 
reflects that the veteran complained of body weakness and 
numbness accompanied by severe pains in the area of his right 
lower extremity up into the right upper body, arm and 
fingers, which was more prominent during cold weather.  The 
veteran was also seen for left sided paralysis.  The veteran 
was diagnosed as having residuals of a cerebrovascular 
accident (CVA) thrombosis with left hemiplegia, residuals of 
a gunshot wound of the right leg and foot with limitation of 
motion, pain in both the upper and lower right extremities, 
and probable right hemipareses which originated in the lower 
right extremity.

X-rays of the right tibia and fibula, taken by VA in February 
1994, revealed a healed malunited mid-tibia fracture and 
numerous small metallic foreign bodies with residuals which 
were suggestive of osteoperiostitis and were noted to have 
been inactive in the interval of the examination.

A February 1994 VA orthopedic examination report reflects 
that there was no evidence of any swelling or deformity of 
the right leg.  The right knee was noted to have had both 
full flexion and extension.  A diagnosis of no joint 
abnormalities noted in the affected limb was recorded.

During a February 1994 VA bones examination, the veteran 
reported having suffered a mortar wound over the right lower 
leg.  He complained of pain over the wound and over the right 
knee joint.  The examiner indicated that there was an 
eighteen centimeter long, zigzag scar along the medial border 
of the right lower leg with hyper/hypopigmented areas, and 
mild depression over the upper part of the scar.  There were 
no contractures.  There was also an eight centimeter long, 
zigzag scar along the lateral border of the right lower leg 
just below the right knee, which was well-healed, without 
evidence of contracture, tissue loss, swelling, deformity or 
intra-articular movement of the right leg.  The examiner 
provided a diagnosis of healed malunited mid-right tibial 
fracture and numerous small metallic foreign bodies adjacent 
with residuals suggesting osteoperiostitis, which had been 
inactive from April 27, 1990, to February 15, 1994.

A February 1994 VA muscles examination report reflects that 
there was mild tissue loss along the course of the scar over 
the medial aspect of the right lower leg, an eighteen 
centimeter scar on the medial right leg, and an eight 
centimeter scar on the lateral right leg.  A diagnosis of 
residuals of a gunshot wound of the right leg, status-post 
surgery, was entered.

Medical reports, submitted by Antonio R. Cura, M.D., dated in 
June and August 1998, reflect that he had treated the veteran 
for right leg pains but that he was unable to reproduce the 
actual treatment records.  In August 1998, Dr. Cura reported 
that the veteran had been hospitalized in February 1990 
because of a sudden loss of strength on the right side of his 
body and because of a wound on his right leg.  During an 
examination in August 1998, there was an unhealthy and 
unhealed wound at the right leg, which exhibited pain and 
tenderness with pressure.  The initial impression of the 
examiner was infected traumatic wound in the anterior 
portion, middle third right leg with the possible presence of 
foreign bodies (shrapnel) imbedded on the affected extremity.  
Dr. Cura concluded that although there was apparent 
improvement on both the left upper and left lower 
extremities, the condition of the veteran's right leg 
remained the same.  The veteran complained of body weakness, 
dizzy spells, numbness, a tingling sensation and pain which 
radiated from the site of trauma toward the proximal portion 
of the right leg.

A review of an October 1998 VA orthopedic examination report, 
reflects that the veteran arrived at the examination in a 
wheelchair.  He complained of pain in the right knee and 
calf, which was aggravated by cold weather.  The examiner 
noted that the veteran could no longer stand or ambulate 
because of pain over the right leg and knee.  The veteran had 
undergone debridement and casting of the right leg. During 
the examination, there was no evidence of any inflammatory 
arthritis, swelling, edema, effusion, redness, heat, or 
atrophy of the right knee joint.  There was guarding of 
movement and a varus deformity of the right leg.  The veteran 
had passive range of motion of the right knee from zero to 
110 degrees; active motion was from 10 to 90 degrees.  There 
was evidence of pain over the extensor muscles (Gastric-
soleus group) with stretching.  There was a ten centimeter 
scar with hyperpigmentation surrounding the scar at the 
anterior aspect of the right leg.  There was also an 
operative scar over the lateral and medial aspects of the 
right leg.  A leg length discrepancy of 1.5 centimeters was 
noted between the right and left legs (the right leg was 83 
centimeters and the left leg was 84.5 centimeters).  X-rays 
of the right tibia and fibula showed a healed fracture with 
slight external bowing in the middle third area of the right 
tibia.  There were numerous tiny retained metallic foreign 
bodies at the fracture site and at muscle groups XI and XII.  
It was noted that there had been no significant change from 
previous X-rays conducted in February 1994.  The veteran was 
diagnosed with post-traumatic right knee arthritis with a 
varus deformity; and residuals of a right leg gunshot wound.

In a January 1999 follow-up opinion, the VA examiner 
indicated that the veteran was primarily wheelchair bound as 
a result of his CVA.  The examiner noted that while the 
veteran was able to move his extremities, his strength was 
not sufficient enough to support or enable him to ambulate 
independently.  The examiner further noted that the veteran 
had pain on use of the involved extremity, weakened movement, 
excessive fatigability, and incoordination as a result of his 
CVA with no evidence of flare-ups.

A February 2000 VA examination report shows that the veteran 
complained of occasional right knee pain and swelling and 
pain over the gunshot wound area.  He took medication, but 
could not recall the name.  The veteran did not complain of 
episodes of flare-up.  He claimed that there was an 
occasional tingling sensation over the right leg at night.  
The veteran used a wheelchair and had a history of CVA with 
left-sided weakness.  There were no episodes of dislocation 
or recurrent subluxation.  The veteran was limited to a 
wheelchair because he had concomitant left-sided weakness 
secondary to CVA.  Physical examination found that the 
veteran claimed no flare-ups.  He stated that the pain was 
more or less constant. There was no edema, effusion, or heat.  
There was painful motion, guarding of movement, and 
tenderness.  The right leg measured 85 centimeters.  The left 
leg measured 86 centimeters.  In the right leg, the veteran 
had an active range of motion from 10 to 70 degrees, and a 
passive range of motion from 10 to 80 degrees.  His range of 
motion without pain was from 10 to 30 degrees.  The veteran 
claimed that there was pain on any kind of movement of the 
right knee with guarding.  The examination also found a varus 
deformity of the right leg.  The examiner diagnosed 
hypertrophic arthritis, with chondrocalcinosis of both knees; 
traumatic arthritis of the right knee, and residuals of a 
gunshot wound injury to Muscle Groups XI and XII of the right 
leg.

The accompanying X-ray report of the knees showed 
hypertrophic arthritic changes with intra-articular 
calcifications in both knees, significantly more pronounced 
on the right and gradually increasing from studies in April 
1990 and October 1998.  The radiologist provided an 
impression of hypertrophic arthritis, with chondrocalcinosis 
in both knees with post-traumatic component and gradual 
progression on the right.

The accompanying X-ray report of the tibia and fibula showed 
no gross changes in the right lower leg since May 1988 and 
subsequent examinations.  The examiner provided an impression 
of a healed right tibial fracture deformity with interosseous 
bridging and numerous retained metallic foreign bodies in 
bone and soft tissues of Muscle Groups XI and XII.

In a January 2005 VA examination report, the examiner noted 
that the veteran was in a wheelchair and accompanied by his 
son.  Subjective complaints included weakness of the right 
leg.  The veteran was unable to walk or move around.  He 
needed assistance in performing activities of daily living as 
a result of a stroke in the 1990s.  Physical examination 
revealed no pain with passive movement of the right knee.  
The veteran's right knee had active motion from 80 to 90 
degrees and passive motion from 0 to 140 degrees.

In a March 2006 VA examination report, the examiner noted 
that the veteran was in a wheelchair and nonambulatory.  The 
right knee had abnormal motion, limitation of motion, pain, 
and deformity with a slight varus deformity of the healed 
osseous deformity of the tibia, as shown by x-ray study.  
Physical examination revealed that the veteran had active 
flexion to 110 degrees and active extension to 0 degrees.  
Pain began at 90 degrees and ended at 110 degrees.  Passive 
flexion was to 140 degrees and passive extension to 0 
degrees.  

The veteran, his son, and a neighbor appeared before the 
undersigned in July 2006.  The veteran's son interpreted for 
the veteran.  It was revealed during the hearing that the 
veteran had completed the fifth grade.  Since service, the 
veteran had difficulty obtaining employment as a laborer.  
The veteran's neighbor testified that he had known the 
veteran for 30 years.  He added that the veteran had been in 
a wheelchair during that time.

III.  General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2006).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).  

A.  Right Knee

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The RO has assigned a 10 percent disability evaluation to the 
service-connected impairment of the right tibia with 
traumatic arthritis of the right knee pursuant to 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, and 5262.

In the present case, the Board is of the opinion that an 
increased evaluation for the service-connected right knee and 
tibia disability is not warranted.  In this regard, a review 
of the evidence does not reveal that flexion of the right 
knee is limited to 30 degrees, or that extension is limited 
to 15 degrees.  Indeed, the veteran is able to extend his 
knee fully and flex the knee greater than 45 degrees.  While 
the evidence shows that the veteran has complained of painful 
motion of the right knee with flexion, he was nonetheless 
able to consistently flex the right knee to a point greater 
than 45 degrees.  Therefore, the Board finds that a higher 
evaluation is not warranted in accordance with Diagnostic 
Code 5260 because the veteran's active flexion is not limited 
to 30 degrees.  In fact, the evidence does not support a 
compensable rating under Diagnostic Code 5260.  

Likewise, the Board finds that a separate compensable rating 
is not warranted in accordance with Diagnostic Code 5261 
because the veteran's active extension is not limited to 10 
degrees.  The Board notes that the February 2000 VA 
examination report, the veteran was found to have extension 
to 10 percent, which would meet the criteria for a 10 percent 
rating under Diagnostic Code 5261.  The most recent evidence, 
however, does not support a compensable rating.

In a February 2005 report, the VA examiner noted active 
motion of 80 to 90 degrees, and passive range of motion from 
0 to 120 degrees.  It is not clear from this examination 
report just what limitation of right knee extension was 
noted.  In light of the previous and subsequent medical 
examination reports of record; however, the Board finds that 
this is not a consistent finding.  In light of the March 2006 
VA examination report finding that the veteran had active 
right knee extension to 0 degrees, the Board discounts the 
weight of the February 2005 VA examination report finding 
with respect to active right knee extension.

Moreover, there is no evidence of favorable ankylosis of the 
right knee in full extension or in slight flexion between 
zero and 10 degrees (the criteria for a 30 percent evaluation 
under Diagnostic Code 5256); or shortening of the bones of 
the lower extremity of two to one and one half inches (5.1 
centimeters to 6.4 centimeters) (the criteria for a 20 
percent evaluation under Diagnostic Code 5275). 38 C.F.R. § 
4.71a.  Hence, these Diagnostic Codes also do not provide a 
basis for an increased evaluation.

The veteran's right leg disability has also been rated 
pursuant to Diagnostic Code 5262.  That Diagnostic Code 
provides for a 20 percent rating where impairment of the 
tibia and fibula with malunion with moderate knee or ankle 
disability shown.  38 C.F.R. § 4.71a.  The Board has examined 
the evidence of record and finds that these criteria are not 
met.  The recent evidence of record does not show malunion, 
which would be required to meet the criteria for a higher 
rating pursuant to Diagnostic Code 5262.  While a February 
1994 X-ray notes a malunited fracture of the tibia, that is 
not shown in the February 2000 X-ray of the tibia.

The Board has also considered whether the service-connected 
impairment of the right tibia with traumatic arthritis of the 
right knee warrants additional compensation pursuant to 
either 38 C.F.R. § 4.40 regarding functional loss due to 
pain, or 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this case, while the 
veteran exhibited some lost right knee range of motion during 
VA examinations in October 1998, February 2005 and March 
2006, there was no evidence of any atrophy, instability, 
swelling, edema or laxity of the right leg/knee that was 
directly associated with impairment of the right tibia with 
right knee arthritis.  Moreover, while the veteran arrived to 
the October 1998, February 2005 and March 2006 VA 
examinations in a wheelchair, this impairment was found to 
have been a result of a nonservice connected CVA.  Finally, 
while the veteran was found to have pain on use of the right 
knee and tibia, weakened movement, excessive fatigability and 
incoordination, these impairments were reported by the VA 
examiner in January 1999 to be the result of the veteran's 
CVA.

The February 2000 VA examination found that the veteran had 
no episodes of flare-ups.  He was in a wheelchair as a result 
of his CVA.  While the veteran did complain of pain on 
motion, he was nonetheless able to achieve 70 degrees of 
active flexion of his right knee, despite complaints of pain 
past 30 degrees of flexion. That evidence does not show 
increased loss of function on flare-ups.  Furthermore, that 
evidence does not show loss of function caused by the 
veteran's complaints of pain on flexion from 30 degrees to 70 
degrees.  Overall, the Board must conclude that the 10 
percent evaluation under codes 5003, 5010, and 5262 
adequately reflects any resultant functional loss. See 38 
C.F.R. §§ 4.40, 4.59.

Although the February 2005 and March 2006 VA examination 
reports reflect findings of pain and weakness, these symptoms 
were not found to limit the right knee flexion to 30 degrees 
or right knee extension to 10 degrees.  

Finally, in reaching this decision, the Board has considered 
entitlement to a higher rating on the basis of extraschedular 
evaluations, but finds that an increase on such basis is not 
warranted.  In an exceptional case where the schedular 
evaluation is found to be inadequate, an extraschedular 
rating may be assigned.  In this case, however, the 
impairment caused by this disorder is not shown to cause 
marked interference with employment, to have required 
hospital treatment, or to be otherwise so unusual as to 
render application of the regular schedular provisions 
impractical. Indeed, as noted in the preceding paragraphs, 
the overwhelming preponderance of the evidence shows that the 
veteran's principal current impairment is a result of a 
nonservice connected CVA residuals, not residuals of a 
gunshot wound.  As such, there is no basis for an 
extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

Accordingly, the Board concludes that the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for an impairment of the right tibia with right knee 
traumatic arthritis.

The Board has also determined that the benefit-of-the-doubt 
doctrine is not applicable to this claim because the 
preponderance of the evidence is against the claim.  

IV.  TDIU

A total rating based on unemployability due to service-
connected disabilities may be granted where the schedular 
rating is less than total and the service-connected 
disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  For the purpose of 
determining whether a claimant has a single disability rated 
as 60 percent disabling, disabilities of common etiology will 
be considered one disability.  38 C.F.R. § 4.16(a).  The 
central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran is service connected for post-operative residuals 
of a gunshot wound of the right leg and tibia, evaluated as 
30 percent disabling, impairment of the right tibia with 
traumatic arthritis of the right knee, evaluated as 10 
percent disabling, varus deformity of the right knee with 
instability, evaluated as 10 percent disabling, and residual 
gunshot wound scars of the right leg, evaluated as 10 percent 
disabling.  The combined rating for the four disabilities is 
50 percent.  Although these disabilities are of common 
etiology, they do not meet the minimum schedular criteria for 
a TDIU.

The veteran does not meet the schedular criteria for a TDIU 
under 38 C.F.R. § 4.16(a).  Also, as discussed above, the 
veteran does not demonstrate unusual manifestations or 
circumstances warranting consideration of higher ratings for 
his right knee disorder during the appeal.  The Board has 
considered the veteran's contention that he has been unable 
to work due to service-connected disabilities despite the 
percentages assigned to his disabilities.  As noted above, 
however, the veteran has documented nonservice-connected 
disorders that prevent the veteran from working.    

Because the veteran does not have one service-connected 
disability that is rated 60 percent or more, and the combined 
rating has never been 70 percent or more, he does not meet 
the minimum schedular criteria for the assignment of a TDIU.  
The evidence of record does not show that ratings in excess 
of those assigned are warranted.  Therefore, there is no 
medical evidence of record that supports the veteran's 
contention that he is unemployable due to his service-
connected disorders.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
the preponderance of the evidence is against a finding that 
the veteran's service-connected disabilities, when considered 
together, prevent him from working.  As such, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the veteran's claim for 
a TDIU should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 4.16(b).  The Board notes 
that the veteran has not required frequent hospitalizations 
for any of the disabilities since his treatment in service 
and that the manifestations of the disabilities are 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from any of 
the disabilities is in excess of that contemplated by the 
assigned evaluation.  Accordingly, referral of this case for 
extra-schedular consideration is not in order.


ORDER

A rating in excess of 10 percent for chronic instability of 
the left knee is denied.  

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


